Citation Nr: 9913400	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-04 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for somatization 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for renal failure 
secondary to service connected somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran filed his Notice of 
Disagreement in February 1998.  A Statement of the Case was 
then issued in February 1998, and the veteran perfected his 
appeal by filing his substantive appeal in March 1998.


FINDINGS OF FACT

1.  The veteran's service-connected somatization disorder is 
manifested by symptomatology productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  There is no medical evidence of a nexus between the 
veteran's chronic renal failure and his service-connected 
somatization disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for the veteran's somatization disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 9421, 9440 (1998).

2.  The veteran's claim of entitlement to service connection 
for renal failure secondary to service connected somatization 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Somatization Disorder

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Once a veteran has presented a 
well-grounded claim, VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained.  Therefore, no further assistance to the 
veteran with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Historically, service connection was established for a 
conversion reaction by rating decision dated July 1958.  The 
disability was found to be noncompensable at that time.  An 
increased disability was shown in January 1968 and a 30 
percent disability evaluation was assigned.  The disorder was 
redescribed as moderate to severe paranoid type schizophrenia 
by rating decision of July 1977 and that decision established 
a 70 percent disability rating.  A rating decision of June 
1985 again redescribed the disability as somatization 
disorder and the rating was decreased to 50 percent 
disabling.  The rating was then decreased to 30 percent 
disabling by rating decision dated May 1987.  That rating 
remains in effect. 

The veteran underwent a VA examination in September 1997 in 
conjunction with this claim.  The examiner noted that the 
veteran was married and unemployed secondary to being in 
renal dialysis for the prior five years.  The veteran was 
casually dressed, clean and neat.  His attitude was 
cooperative and pleasant, although the veteran reported being 
a little unsure why he was there for the examination.  The 
examiner noted that the veteran's gait was slow but steady 
and that his speech was slow and deliberate but normal 
otherwise.  No abnormal movements were noted, his mood was 
described as "depressed".  His affect was appropriate and 
his thought processing was logical and sequential.  

The veteran's thought content was negative for suicidal and 
homicidal ideation, auditory and visual hallucinations, 
paranoia, obsessions or delusions.  The veteran was alert and 
oriented times two and a half, he had the incorrect date, but 
the correct day of the week.  He had 2 out of 3 recall and a 
3 out of 3 immediate recall on the second attempt.  He had a 
0 of 3 recall after five minutes.  His remote memory seemed 
intact and he was very concrete in interpreting proverbs.  He 
was able to do serial substractions from 30 without 
difficulty.  The veteran appeared to have grossly average to 
below average IQ per vocabulary usage during the interview.  
His insight was fair at best and judgment was fair.  The 
examiner diagnosed the veteran with major depressive 
disorder, moderate to severe in severity.  He was assigned a 
Global Assessment of Functioning (GAF) score of 50 with the 
highest in the past year of 65.  

The veteran's somatization is currently rated as 30 percent 
disabling under 38 C.F.R. § Part 4, Diagnostic Codes 9421, 
9440.  That code provides that a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attack more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

In the present case, the clinical evidence does not establish 
that a rating in excess of 30 percent is warranted.  The GAF 
scores reported at the September 1997 examination show 
essentially mild to serious symptomatology.  In this regard, 
the GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 61-70 rating indicates "some mild 
symptoms . . . OR some difficulty in social, occupational or 
school functioning . . . but generally functioning pretty 
well, has some meaningful interpersonal relationships."  A 
51-60 score indicates "moderate symptoms . . . OR moderate 
difficulty in social, occupational, or school function . . 
."  A 41-50 score indicates "serious symptoms . . . OR any 
serious impairment in social, occupational, or school 
functioning . . ."  

However, it is the clinical picture presented which persuades 
the Board that the current 30 percent rating is appropriate.  
Specifically, the September 1997 VA examination showed 
appropriate affect, slow and deliberate but otherwise normal 
speech, logical and sequential thought processes, intact 
remote memory, and long term relationship with his spouse.  
Although currently unemployed, it appears that a kidney 
disorder is the underlying cause for such unemployment, and 
there is nothing to suggest that the service-connected 
somatization disorder can reasonably be viewed as being 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  While 
the VA examination showed depression, some sleep disturbance 
and memory loss, such symptoms are expressly contemplated by 
the current 30 percent evaluation.  There is no doubt that 
the veteran suffers some impairment due to this service-
connected disability, but the overall picture persuades the 
Board that the veteran's disability falls within the criteria 
for a 30 percent rating and does not more nearly approximate 
the criteria for the next higher rating of 50 percent.  
Moreover, there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
establish a basis for assigning a rating in excess of the 
current 30 percent.  38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


II. Service Connection for Renal Failure Secondary to 
Somatization

The veteran has also asserted that his renal failure is a 
result of his service-connected somatization.  Where a 
disability is proximately due to or the result of a service-
connect disease or injury, it will also be considered service 
connected.  When service connection is thus established for a 
secondary disorder, the secondary disorder shall be 
considered part or the original disorder.  38 C.F.R. § 3.310.  
Secondary service connection on the basis of aggravation is 
also permitted under 38 C.F.R. § 3.310.  Allen v. Brown, 
7 Vet.App. 439 (1995).

However, before the Board may weigh the merits of a claim, it 
must be well-grounded.  38 U.S.C.A. § 5107(a).  Claims of 
secondary service connection must also be well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Essentially, a 
well-grounded service-connection claim must satisfy three 
elements.  First, there must be a medical diagnosis of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Finally, there must 
be medical evidence of a nexus between an in-service disease 
or injury and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (1997).  Moreover, medical evidence of 
causation is also necessary to well-ground a secondary 
service connection claim.  See generally Reiber v. Brown, 7 
Vet.App. 513 (1995).

After reviewing the totality of the evidence, the Board finds 
insufficient evidence to conclude that the veteran's claim is 
well grounded.  There is simply no medical evidence submitted 
that links the veteran's current end stage renal disease to 
his service connected somatization disorder.  In fact, the 
examiner who conducted the VA examination in February 1998 
and diagnosed with end stage renal disease also commented 
that this disorder is most likely related to hypertension and 
the veteran's long standing history of insulin dependent 
diabetes mellitus.  The examiner opined that it was very 
unlikely that the end stage renal disorder would be secondary 
to the veteran's somatization disorder in any way.  The Board 
also notes here that there is no medical evidence suggesting 
any link between hypertension and/or diabetes mellitus and 
the somatization disorder. 

The Board acknowledges that the claims file also includes 
various VA outpatient records, but such records essentially 
show treatment for other disorders, including the renal 
disease, and to not in any manner suggest a link between the 
renal disease and the veteran's service-connected 
somatization disorder. 

The veteran himself asserts that his somatization disorder 
caused his renal disease and the Board does not doubt the 
sincerity of the veteran's belief.  However, where the issue 
is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 
7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1991).  Since the record does not indicate that 
the veteran possesses the medical training and expertise 
necessary to render a cause of his renal disorder, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

